DETAILED ACTION
Acknowledgements
This Office Action is in reply to Applicant’s response filed 22 Feb. 2021 (“Response”).  
Claims 1–2, 5–10, and 21–25 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement filed 22 Feb. 2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated. See MPEP § 608.02(g). Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 U.S.C. § 101
35 U.S.C. § 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Exemplary claim 1 is directed to an abstract idea of performing a specified customer verification method (a fundamental economic practice and/or mental process) and creating a cryptogram (mathematical concept) in response to customer verification. 
The abstract idea(s) is set forth or described by the following limitations: 
(1) receiving, from the payment accepting party, transaction seed data and a merchant certificate that is registered with the transaction scheme provider and indicates a customer verification method
(2) identifying the customer verification method indicated by the merchant certificate;
(3) performing the customer verification method identified from the merchant certificate; and
(4) in response to successful performance of the customer verification method, generating a cryptogram for the tokenised transaction using the transaction seed data;
Limitations (1)–(4) represent certain methods of organizing human activity (e.g., a fundamental economic practice) and a mathematical concept. Therefore, limitations (1)–(4) fall within the subject matter groupings of abstract ideas enumerated in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance.
Claim 1 does not include additional elements (when considered individually, as an ordered combination, and/or within the claim as a whole) that are sufficient to integrate the abstract idea into a practical application. Even if limitation (1) is not considered part of the abstract idea, which is not the Examiner’s primary position, limitation (1) is merely data gathering for the mental process and/or mathematical algorithm. Furthermore, the limitation 1
Claim 1 does not include additional elements, when considered individually and as an ordered combination, that are sufficient to amount to significantly more than the abstract idea. Even if limitation (1) is not considered part of the abstract idea, which is not the Examiner’s primary position, limitation (1) is merely data gathering for the mental process and/or mathematical algorithm. Furthermore, the limitation “providing the cryptogram to the payment accepting party for transmission to the transaction scheme provider for authorisation of the tokenised transaction” is insignificant post-solution activity akin to outputting a result of the algorithm. 2 The Examiner has reconsidered the extra-solution activity in Step 2B and concludes that the data gathering and outputting are not performed in an unconventional way. For example, the “providing” limitations noted above are broad enough to include receiving or transmitting data over a network. See MPEP § 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); ….”);
Dependent claims 2 and 5–9 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly. Particularly, claims 2 and 5–9 recite additional elements that represent, in addition to elements (1)–(4) noted above, either the abstract idea, extra-solution activity, and/or limit the abstract idea to a particular technological environment. 
Claims 2 and 5 further limit the gathered seed data to “a key associated with the merchant certificate” and “an unpredictable number,” respectively, which is merely additional language directed to the mathematical concept. 
Claims 6–7 recites “providing issuer authentication status information to the payment accepting party …,” which is insignificant post solution activity. The Examiner has reconsidered the extra-solution activity in Step 2B and concludes that the “providing …” is not performed in an unconventional way, e.g., the “providing” limitation noted above is broad enough to include transmitting data over a network. See MPEP § 2106.05(d)(II) (“The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); ….”).
Claims 8–9 recite “locking a token … for use only for a transaction with the payment accepting party.” The “locking” represents implementing a transaction restriction, which is a fundamental economic practice, i.e., another abstract idea.
Claims 10 and 21–25 recite limitations similar to those discussed above with respect to claims 1–2 and 5–9 and are rejected accordingly. The additional recitation of “user computing device, comprising a processor, a memory, and instructions …” is mere recitation of a generic computer used as a tool to implement the abstract idea, and therefore does not provide a practical application of the abstract idea or an inventive concept.
Claim Rejections - 35 U.S.C. § 112(a)
The following is a quotation of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
Claims 1–2, 5–10, and 21–25 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.

The Examiner has carefully reviewed Applicant’s disclosure and cannot locate written description of the above noted limitations. For example, Applicant’s specification discloses 
As shown in Figure 10, the merchant can drive the user experience of the wallet using several methods, for example:
• The merchant certificate can contain policy information that is applicable for every transaction such as a systematic verification of the consumer performed by the merchant or a merchant policy that bypass any consumer verification on the wallet (for example when selling digital goods of low value).
• The merchant can use a dynamic model using information contained in the merchant certificate and additional information about the consumer verification performed by the merchant. In such a case, the additional information can be delivered to the wallet as part of the process used to deliver the authenticated Unpredictable Number (UN) as defined above. The consumer verification performed by the merchant is signed and can be verified by the wallet prior to its use to drive the user experience at the wallet.
Spec. 22.
However, the above noted disclosure does not disclose “identifying the customer verification method indicated by the merchant certificate; performing the customer verification method identified from the merchant certificate; [and] in response to successful performance of the customer verification method, generating a cryptogram for the tokenised transaction using the transaction seed data,” as claimed, and therefore the amended language is new matter.
Dependent claims 2 and 5–9 fail to cure this deficiency of independent claim 1 (set forth directly above) and are rejected accordingly.
Claims 10 and 21–25 contain language similar to claims 1–2 and 5–9 as discussed in the preceding paragraphs, and for reasons similar to those discussed above, claims 10 and 21–25 are also rejected under 35 U.S.C. § 112 as failing to comply with the written description requirement.
Response to Arguments
Applicant’s arguments have been fully considered but are moot in view of the new grounds of rejection herein.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB C. COPPOLA whose telephone number is (571)270-3922. The examiner can normally be reached on Monday-Friday 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on (571) 272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JACOB C. COPPOLA/Primary Examiner, Art Unit 3685


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The phrase “for transmission to the transaction scheme provider for authorisation of the tokenised transaction” is intended use/result language and is therefore not given patentable weight. 
        2 The phrase “for transmission to the transaction scheme provider for authorisation of the tokenised transaction” is intended use/result language and is therefore not given patentable weight.